      
   
  
 

ument45 Filed 08/26/19 Page 1 of1

RIC
ial

Case 1:12-cv-01466-ALC Do
5 58
AUG 26 2019

      
 
 

USDC SDNY

 

 

 

 

DOCUMENT
SOUTHERN DIVISION OF N | DOC Hk
' DATE FILED: 0 2f-/2.
UNITED STATES OF AMERICA, STATE a
OF NEW YORK
ex rel. Clifford Weiner,
Plaintiff, Docket No.: 12-CV-1466

VS. UNDER SEAL

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

 

Defendants.

 

 

qRROPOSED] ORDER

IT IS ORDERED that the seal on this case be extended 30 days from December 28, 2012

to January 28, 2013.

HONORABLE ANDREW L. CARTER, JR., U.S.D.J.
Nt) oD NN.

 

 
